Citation Nr: 1235873	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  08-05 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for flat feet, claimed as foot pain.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from December 1972 to December 1975.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

This appeal was previously remanded by the Board in November 2011 for additional evidentiary development.  All requested development has been completed and the appeal has been returned to the Board for adjudication.  

The issues of entitlement to service connection for residuals of shaving, backaches, leg pain, sinus allergies, a hand injury, muscular inflammation, and pneumonia have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See November 2009 statement from the Veteran.  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran currently has hepatitis C that was incurred or aggravated by active military service.  

2.  The most competent, credible, and probative evidence establishes that the Veteran's flat feet are a developmental defect that was not subject to or aggravated by a superimposed disease or injury during service that resulted in an additional disability.  



CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in nor aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

2.  Flat feet were not incurred in nor aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a January 2007 letter, sent prior to initial unfavorable AOJ decision issued in August 2007, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the January 2007 letter informed him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  As such, the Board finds that the Veteran has been provide all required notice.  

Relevant to the duty to assist, the Veteran's available service treatment records, as well as all post-service treatment records identified by the Veteran and the record have been obtained and considered.  In this regard, the Board notes that the RO and AMC have attempted to obtain the Veteran's treatment records from Fort Hood, as the Veteran has reported receiving treatment there in 1974.  However, after exhausting all efforts to obtain these records, the AMC determined that any further attempts would be futile and that the records from Fort Hood are unavailable for review.  See July 2012 Memorandum.  The Veteran was notified that the records from Fort Hood were unavailable but that he could submit any records in his possession; however, the Veteran did not submit any such records.  See November 2011 letter to the Veteran.  Therefore, the Board finds that VA has satisfied its duty to assist the Veteran in obtaining all relevant evidence in this case, including treatment records from Fort Hood, in accordance with 38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(c)(2).  

In making this determination, the Board notes that the Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  The Veteran was also provided with several VA examinations in conjunction with the claims on appeal, including in July 2007, September 2010, and November 2011.  While some of the opinions provided by the VA examiners have been deemed inadequate, as discussed in detail below, the Board finds that the examinations and opinions provided in November 2011 are adequate, as also discussed below.  Therefore, the Board will proceed with review of the Veteran's claim based upon all relevant evidence. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Hepatitis C

The Veteran has asserted that service connection is warranted for hepatitis C because he believes his current diagnosis of hepatitis C is related to various events that occurred during service, including receiving immunizations with a device that was also used on other individuals, possibly being given a blood transfusion after injuring his finger, and using unsterilized utensils.  See January 2007 VA Form 21-4138.  

As to the Veteran's risk factors for hepatitis C, he has denied using intravenous (IV) drugs and he is unsure about whether he has received a blood transfusion.  In this regard, as noted, the Veteran has reported possibly receiving a blood transfusion at Fort Hood in 1974 after injuring one of his fingers during service and he has also reported that he may have been given a blood transfusion during left inguinal hernia repair that occurred after service.  See July 2007 VA examination report.  At the July 2007 VA examination, the Veteran also denied participating in unprotected sex but, at the September 2010 examination, he reported having a sexually transmitted disease (STD) once after service but otherwise denied having multiple sexual partners or participating in promiscuous sexual behavior.  However, treatment records from the Memphis Health Department dated in 1996 and 1998 show that the Veteran was not using condoms or other contraceptives; therefore, the Veteran's report of not participating in promiscuous sexual behavior is not considered credible evidence.  

The service treatment records (STRs) do not contain any complaints, treatment, or diagnosis of hepatitis C during service.  However, the October 1975 separation examination report reflects that the Veteran had a positive urinalysis and history of drug use, specifically identified as opiates.  In this regard, a December 1975 clinical record reflects that the Veteran was admitted for psychiatric treatment for 10 days, during which time he was diagnosed with acute improper use of drugs, manifested by drug use.  The STRs do not, otherwise, reflect any complaints or treatment for a finger injury which required a blood transfusion or any treatment for symptoms or conditions incurred as a result of injections with contaminated needles or using unsterilized utensils.  

Despite the lack of contemporaneous medical evidence showing complaints or treatment for hepatitis C, an injured finger, or problems resulting from being injected with contaminated needles or using unsterilized utensils, the Veteran is competent to report the events that occurred in service.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, in evaluating this claim, the Board finds probative that the Veteran did not lodge any pertinent complaints at his October 1975 separation examination.  In fact, he specifically denied having hepatitis, having an operation, being a patient in a hospital, or having any other illness or injury.  The Board finds that this evidence preponderates against a finding that the Veteran injured his finger during service and required a blood transfusion as a result thereof or that he suffered any acute injury or symptoms that can be reasonably related to being injected to contaminated needles or using unsterile utensils.  In addition, while the Veteran has reported that he was given immunizations with a device that was used on other people, the Veteran is not competent to report that the needle was "contaminated" and there is no objective evidence of such.  As such, the credibility and probative value of the Veteran's assertions in this regard is significantly lessened.  

In addition to the foregoing, the Board notes that treatment records from Methodist Hospital show that the Veteran underwent a left inguinal hernioplasty in October 1988; however, the treatment records, including specifically the operation report, provide significant detail about the surgical procedure but do not contain any indication that the Veteran received a blood transfusion at that time.  These treatment records are considered the most competent, credible, and probative evidence regarding whether the Veteran received a blood transfusion during the left inguinal hernia repair operation in October 1988, and there is no other lay or medical evidence of record that shows the Veteran received a blood transfusion at any other time after service.  Therefore, the Board finds the preponderance of the evidence does not establish that the Veteran has had a blood transfusion during or after service.  

The Veteran has variously reported that he was first diagnosed with hepatitis C in approximately 1995 or 2001 at the Memphis Health Department.  See December 2006 VA Form 21-526; VA examination reports dated July 2007 and September 2010.  Treatment records from the Memphis Health Department contain several laboratory reports that are illegible and, as a result, the Board is unable to determine if and when the Veteran was initially diagnosed with hepatitis C.  Nevertheless, the evidence shows that the Veteran has a current diagnosis of hepatitis C and that he has received treatment for his disability from private health care providers since 2005 and from VA since October 2006.  See treatment records from Dr. P.B. dated May 2005; VA treatment records dated from 2006 to 2010.  However, the medical records which document treatment for the Veteran's hepatitis C do not contain any evidence or information as to the likely etiology of his disability.  

In this context, the Veteran has been afforded three VA examinations to determine the likely etiology of his hepatitis C virus.  See VA examination reports dated July 2007, September 2010, and November 2011.  However, the physicians who conducted the July 2007 and September 2010 examinations were unable to render a nexus opinion regarding the Veteran's hepatitis C without resorting to mere speculation, although the September 2010 VA examiner noted the Veteran's report of having an STD, using alcohol, and experimenting with marijuana.  See July 2007 and September 2010 VA examination reports.  

Nevertheless, after interviewing the Veteran, reviewing the claims file, and conducting a physical examination, the November 2011 VA examiner opined that it is less likely than not that the Veteran's hepatitis C was incurred in or caused by the claimed in-service injury, event, or illness.  In making this determination, the VA examiner noted that there is no evidence of a blood transfusion following a finger injury and no evidence of use of dirty needles for immunizations.  The VA examiner also noted hepatitis C is less likely to be transmitted through unclean utensils.  However, the VA examiner noted that the Veteran has a history of drug use and unprotected sex with STDs, which he stated are as likely as not to be the causative factors in this case.  

The Board considers the November 2011 VA examination and opinion to be the most competent, credible, and probative evidence of record with respect to whether the Veteran's current hepatitis C is related to his military service.  The Board finds that the November 2011 VA examination was adequate for evaluation purposes, as the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is also no indication or allegation that the VA examiner was not fully aware of all relevant facts in this case or that he misstated any relevant fact.  In fact, the VA examiner provided an opinion that was based upon the evidence of record and supported by a complete rationale.  Moreover, the VA examiner's opinion is supported by the other evidence of record, inclusive of the STRs, which do not contain any contemporaneous evidence showing that the Veteran was exposed to any particular risk factor for hepatitis C during military service, including having a blood transfusion or being exposed to dirty needles during immunizations.  

The Veteran's representative has argued that the opinion provided by the November 2011 VA examiner is inadequate because the examiner did not give a rationale for finding that the Veteran's history of drug use and unprotected sex with STDs were the more likely cause of his hepatitis C.  However, the Board notes that the November 2011 VA examiner's notation of the Veteran's history of drug use and unprotected sex with STDs is the rationale provided in support of his ultimate conclusion that the Veteran's hepatitis C is not likely related to his military service.  In this regard, the Board notes that the VA examiner noted the Veteran's risk factors for hepatitis C, including those reported by the Veteran that occurred during service.  However, the VA examiner ultimately determined, based upon his medical expertise, that the Veteran's history of drug use and unprotected sex with STDs, which are documented by objective evidence in the record, are more likely to be the cause of his hepatitis C, as opposed to the other risk factors reported by the Veteran.  

In this regard, the Board again notes that the evidence of record preponderates against a finding that the Veteran has had a blood transfusion and the VA examiner noted that it is less likely that hepatitis C can be transmitted by using unclean utensils.  The Board also notes that there is no competent or credible evidence showing that the Veteran was exposed to "contaminated" needles during service.  

Nevertheless, the Veteran has not provided any medical evidence or opinion that suggests that his other reported risk factors, including exposure to contaminated needles or using unsterilized utensils, are the more likely cause of his current hepatitis C.  Instead, the only evidence of record that supports any such finding are the Veteran's mere assertions of such, which are not considered competent or credible evidence.  In this regard, the Board notes that hepatitis C is not a condition that is generally capable of lay observation and, thus, the determination as to the etiology of that disability is a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between his hepatitis C and service.  

Moreover, the Veteran has only offered conclusory statements regarding the relationship between his military service and hepatitis C without supporting medical evidence, while the November 2011 VA examiner took into consideration all the relevant facts in providing his opinion, which was based upon his medical expertise.  As such, the Veteran's statements regarding a nexus between his hepatitis C and military service are not considered competent or probative evidence favorable to his claim.  Instead, the Board finds that the medical opinion provided by the November 2011 VA examiner is the most competent, credible, and probative evidence of record as to the likely etiology of the Veteran's hepatitis C.  

In summary, and based on the foregoing reasons and bases, the Board finds the preponderance of the most competent, credible, and probative evidence is against the grant of service connection for hepatitis C.   Because the evidence preponderates against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.  

Flat Feet

The Veteran has asserted that service connection for flat feet is warranted because, while he was born with flat feet, his disability was aggravated by military service.  See statements from the Veteran dated January 2007, November 2009, and March 2010.  

A veteran is generally presumed to have been in sound condition upon entry into service, except as to defects, infirmities, or diseases that are "noted" on the entrance examination.  However, a veteran's reported history of a condition that is recorded at the time of the entrance examination does not constitute a "notation" of such condition but, instead, will be considered together with all evidence to determine whether a disorder preexisted service.  See 38 C.F.R. § 3.304(b).  

The STRs reflect that, at the Veteran's November 1972 entrance examination, he reported having foot trouble and occasional cramps in his legs; however, a foot disorder was not noted on objective examination at that time.  As such, a foot disorder was not "noted" on his entrance examination.  

Nevertheless, a congenital or developmental defect is not considered a disease or injury for VA purposes, and it generally may not be service-connected as a matter of law.  As such, if a condition is a congenital or development defect, as opposed to a disease, the presumption of soundness does not apply.  However, service connection may be granted if a congenital defect is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  A preexisting condition will be presumed to have been aggravated by service where there is a lasting increase in disability during service, unless there is a specific finding that such increase is due to the natural progress of the condition.  Clear and unmistakable evidence is required to rebut the presumption of aggravation.  See Quirin v. Shinseki, 22 Vet. App. 390 (2009); VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. § 3.303, 3.306, 4.9 (2011).  

The Veteran is competent to report the presence of flat and painful feet, as these symptoms are capable of lay observation.  See Layno, supra.  However, the Veteran's flat feet have also been observed on objective examination, including at the September 2010 VA examination.  While the September 2010 VA examiner noted the Veteran's report that his flat feet condition existed prior to service, he did not address whether the condition was a congenital or developmental defect or disease.  However, the physician who conducted the November 2011 VA examination determined that the Veteran's flat feet deformity is a developmental defect, as opposed to a disease, that was present prior to the Veteran's time in service.  There is no opposing medical evidence or opinion of record which suggests or establishes that the Veteran's flat feet condition is a "disease" and, thus, the November 2011 VA examiner's opinion is considered the most competent, credible, and probative evidence in this regard.  

Because the Veteran's flat feet condition is considered a developmental defect, in order for service connection to be established, there must be evidence showing that his flat feet defect was subject to or aggravated by a superimposed disease or injury during service which resulted in additional disability.  See Quirin v. Shinseki, 22 Vet. App. 390 (2009); VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. § 3.303, 3.306 (2011).  

In this case, however, the preponderance of the evidence is against a finding that the Veteran's flat feet defect was subject to or aggravated by a superimposed disease or injury during service.  In making this determination, the Board notes that the STRs do not contain any complaints, treatment, or findings related to a disease or injury involving the Veteran's feet.  The Veteran has asserted that he was treated for foot pain at the Army Hospital at Fort Polk, Louisiana.  However, treatment records from Fort Polk do not contain any complaints, treatment, or other findings related to foot pain or other problems.  In addition, the Board notes that the Veteran's October 1975 separation examination does not reflect that there was objective evidence of a foot disorder and the Veteran specifically denied having foot trouble at that time.  

The Board finds that the lack of lay or medical evidence of a foot disease or injury during service, particularly at his separation examination, preponderates against any assertion that the Veteran's flat feet defect was aggravated during service, to include as a result of a superimposed disease or injury.  See Maxon v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In addition to the foregoing, the Board notes that medical professionals have reviewed the record and determined that the Veteran's flat feet deformity was not aggravated during service.  The September 2010 VA examiner noted that the Veteran did not have a specific injury to his feet during service and opined that is it not likely that his time in service caused a permanent change in the severity of actual progression of his disorder.  While the September 2010 VA examiner did not provide a rationale in support of his opinion, which renders his opinion inadequate, the Board notes that his notation of the lack of evidence showing a specific injury to his feet during service is competent and probative evidence against any assertion of in-service aggravation, as it is supported by the other evidence of record, specifically the STRs which do not reflect any complaints, treatment, or injury involving the Veteran's feet.  Moreover, the Board notes that his opinion is consistent with the opinion provided by the November 2011 VA examiner.  

Indeed, the November 2011 VA examiner stated that it does not appear that the Veteran's flat feet defect was worsened in disability by his time in service, as he noted that a substantial trauma to the feet would be necessary to bring this about but that no such trauma is documented.  The VA examiner explained that flexible flatfoot is a common deformity that does not typically limit a patient's ability to function in a normal manner and that, without significant trauma to the foot, aggravation or worsening of the flatfoot is unlikely to occur.  As a result, the VA examiner determined that it is less likely than not that the Veteran's foot issues were caused by or worsened by his time in service.  

The November 2011 VA examiner is considered the most competent, credible, and probative evidence of record with respect to whether the Veteran's flat feet defect was subject to or aggravated by a superimposed disease or injury during service.  Indeed, the VA examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  As such, it appears that he was fully aware of all relevant facts in this case and there is no indication or allegation that he misstated any relevant fact.  In addition, the Board notes the VA examiner provided an opinion that is supported by a complete rationale based upon the evidence of record.  Indeed, the VA examiner's opinion is supported by the other evidence of record, inclusive of the STRs, which do not contain any contemporaneous evidence showing that the Veteran complained of or sought treatment for any foot problems or injury during service.  

The Veteran's representative has argued that the November 2011 VA examiner did not consider the Veteran's assertion that his foot pain has been worse since 1973 while in service.  While the Veteran's assertions in this regard are not specifically noted in the examination report, the Board notes that the relevant question in this case is whether there was a permanent increase in the severity of the overall condition during service, not whether the symptoms worsened during service.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  The Board finds that the VA examiner adequately addressed the relevant question in this case, as he specifically stated that it did not appear that the Veteran's flatfoot defect was worsened "in disability" during service, as significant trauma was necessary to bring this about but such trauma was not documented.  

Moreover, the Board finds that the Veteran's assertions regarding worsened foot pain since 1973 is not credible because the Veteran specifically denied having any foot trouble at this separation examination in October 1975.  The Board notes that, had the Veteran been experiencing increased foot pain since 1973, it is likely that he would have reported or sought treatment for such pain at some point during service, including specifically at his separation examination.  

With respect to the November 2011 VA opinion, the Board also notes that the VA examiner did not specifically address whether the Veteran's flatfoot defect was subject to a superimposed injury or disease during service.  However, the Board finds that the examiner's notation that there was no significant trauma to his feet during service sufficiently establishes that there was no injury or disease superimposed upon the Veteran's flat feet defect in service.  In this regard, the Board again notes that there was no lay or medical evidence of a foot, or any other disability, at his separation examination in October 1975, which preponderates against a finding of a superimposed injury or disease during service.  Therefore, for all the foregoing reasons, the Board finds the opinion provided by the November 2011 VA examiner was adequate and is the most competent, credible, and probative evidence with respect to whether the Veteran's flat feet developmental defect was subject to or aggravated by a superimposed disease or injury during service.  

The Board has considered the Veteran's assertions in support of his claim; however, it is not argued or shown that he is qualified through specialized education, training, or experience to offer an opinion on the relationship between his flat feet defect and service.  In addition, the Veteran has only offered conclusory statements regarding the relationship between his military service and flat feet, while the November 2011 VA examiner considered all relevant facts in this case and provided an opinion based upon those facts and his medical expertise.  As such, the Veteran's statements in support of his claim are not considered competent or probative evidence favorable to his claim.  






	(CONTINUED ON NEXT PAGE)


Instead, based on the foregoing reasons and bases, the Board finds the preponderance of the evidence is against the grant of service connection for flat foot, as the most competent, credible, and probative evidence establishes that his disability is a developmental defect that was not subject to or aggravated by a superimposed disease or injury during service that resulted in an additional disability.  Because the evidence preponderates against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.  


ORDER

Entitlement to service connection for hepatitis C is denied.  

Entitlement to service connection for flat feet is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


